Citation Nr: 1745641	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  15-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Tang, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to November 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.    

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's active duty service from November 10, 1958 to November 2 1960 did not take place during a period of war.


CONCLUSION OF LAW

The criteria for nonservice-connected pension benefits have not been met.  38 U.S.C.A. §§ 101(12), 1501, 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks nonservice-connected pension benefits.

Nonservice-connected disability pension may only be awarded to a veteran of a war who has qualifying service and is permanently and totally disabled.  See 38 U.S.C.A. §§ 1502, 1521.  A veteran is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101 (2).

Basic entitlement for nonservice-connected pension exists if a Veteran:  (1) served in the active military, naval, or air service for 90 days or more during a period of war or was discharged from military service during a period of war because of a service-connected disability; (2) is over the age of 65 or is permanently and totally disabled from a nonservice-connected disability not due to his own willful misconduct; and (3) met the net worth requirements under 38 C.F.R. §§ 3.274 and 3.275 and has an annual income that does not exceed the applicable maximum annual pension rate.  38 U.S.C.A. §§ 1502, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.3 (2016).

A Veteran of any war means a Veteran who served in the active military, naval, or air service during a period of war as defined in 38 C.F.R. § 3.2 (2016).  Under 38 C.F.R. § 3.2(f), the Korean Conflict is defined as the period from June 27, 1950, through January 31, 1955, inclusive.  The Vietnam Era is defined as the period beginning on February 28, 1961, and ending on May 7, 1975, inclusive, in the case of a Veteran who served in the Republic of Vietnam; or as the period beginning on August 5, 1964, and ending on May 7, 1975, inclusive, in all other cases.  38 C.F.R. § 3.2 (2016).

Only the official service department records can establish if and when a person was serving on active duty, active duty for training, or inactive duty training.  Venturella v. Gover, 10 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994). 

The Veteran's Form DD-214 indicates that his active service began in November 1958 and ended in November 1960.  This period of service began after the Korean Conflict ended but prior to the start of the Vietnam War.  As such, the Veteran is not entitled to a nonservice-connected pension based on this period of service.  There is no evidence submitted to the contrary.  Based on the evidence of record, the Veteran is not eligible for nonservice-connected pension based on his active service.  

To the extent that the law is dispositive of an issue on appeal, this claim lacks legal merit.  Sabonis v. Brown, 6 Vet. App. 427, 430 (1994).  As the Veteran has not been shown to have any active military service during a period of war that satisfies the basic eligibility requirement established by Congress for entitlement to nonservice-connected disability pension benefits, the Board has no recourse but to deny the claim.


ORDER

Entitlement to nonservice-connected pension benefits is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


